El Juez Asociado Señor Hutchison,
emitió la opinión del tribunal.
La resolución de la cual se quejan los apelantes es como sigue:
“La parte ejecutante solicita en moción radicada el 26 de octu-bre, 1925, se. le dé posesión material de la finca urbana situada en la calle del Sol, de Río Piedras, que le fué adjudicada en el proce-dimiento especial en cobro de crédito hipotecario, así como de una casa y parte del terreno de la finca rústica que le fué también adju-dicada en el mismo procedimiento.
“Aparece de autos y de la propia moción, que la ejecución de.los inmuebles y su adjudicación a la demandante tuvo lugar el 24 de Agosto de 1925, otorgándose la' escritura el 2 de Septiembre 1925, *470en cuya fecha se le dió posesión de parte de los mismos, y la Sección 2 de la Ley relativa a las sentencias y manera de satisfacerlas dis-pone, en cuanto a estos pleitos especiales en cobro de hipoteca, que la sentencia dispondrá se dé posesión al comprador del inmueble eje-cutado dentro del plazo de 30 días contados desde el de la venta.
“Dejando a un lado la cuestión de si en un pleito ordinario po-dría el marshal, sin necesidad de aeudirse al procedimiento de de-sahucio, lanzar al propietario de los bienes subastados al verificarse la subasta, tenemos que convenir que tratándose de pleitos especia-les en los cuales se limita la intervención del demandado hasta el punto de convertirse en procedimiento ex parte, el legislador ha li-mitado el derecho de obtener la posesión al término de 30 días, pa-sados los cuales exime al ejecutado de las limitaciones extraordina-rias consignadas en el procedimiento hipotecario, obligándose al ad-judicatario de los bienes ejecutados a utilizar los procedimientos ordinarios para obtener la posesión de los mismos.
“Se declara sin lugar la moción sin perjuicio de los remedios ordinarios que la ley concede a la demandante.”
 El artículo de la ley a que se ha referido el juez de distrito parece que fué tomado del estatuto de Texas de 1885. Sayles’ Texas Civil Statutes, (1897) artículo 1341.
Las cortes de Texas al parecer no interpretaron la cláu-sula “dentro de treinta días” durante la década que siguió inmediatamente a la aprobación de la ley. No podemos conseguir un digesto reciente de las decisiones de Texas, ni hemos tenido tiempo de examinar los tomos en particular publicados durante el último cuarto del siglo pasado.
Sin embargo, la práctica de las cortes de Texas anterior al año 1885, se indica en el caso de Voigtlander v. Brotze, 59 Texas, 286.
Cualquier otro significado que puedan tener las pala-bras “dentro de treinta días,” no quieren decir que la corte no tiene facultad para hacer cumplir su orden después de vencido ese término. La sección no está limitada a accio-nes en ejecución sumaria como asume la corte inferior, sino que comprende todas las sentencias por las cuales se ejé-cuta un gravamen.
Creemos que el fin de la legislación a lo sumo fué hacer *471qne nn adqnirente qne lia dejado correr el período pres-crito sin pedir qne el márslial le ponga en posesión de la propiedad qne ha adquirido, solicite de la corte en la forma ordinaria qne expida nna orden para qne se cumpla el man-damiento.
Si ha de notificarse o nó tal moción, y qué otros requi-sitos deben cumplirse, o qué otra demostración o explicación puede exigirse por el juez de distrito dentro de una sana discreción judicial y de acuerdo con los principios y reglas generales de práctica en equidad, son cuestiones que no es-tán envueltas en esta apelación- y no es necesario conside-rar ahora.

Debe revocarse la resolución apelada.